Citation Nr: 1029589	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for nephrolithiasis, claimed 
as a genitourinary system disorder and hyperuricemia.

2. Entitlement to service connection for a respiratory disorder 
to include allergic rhinitis.

3. Entitlement to service connection for bilateral eye 
disabilities, claimed as glaucoma, to include as secondary to the 
Veteran's claimed genitourinary system disorder.

4. Entitlement to service connection for a back disability, to 
include as secondary to the Veteran's claimed genitourinary 
system disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq. 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran active service from August 1952 to June 1955, and 
previous active service of approximately 2 years and 11 months 
that has not been verified.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2003 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a February 2008 decision, the Board denied entitlement to 
service connection for nephrolithiasis, a respiratory disorder to 
include allergic rhinitis, bilateral eye disabilities, a back 
disability, and a digestive system disorder.  The Veteran 
appealed, and in January 2009, the clerk of the US Court of 
Appeals for Veterans Claims approved a Joint Motion for Remand 
(JMR) which vacated the Board's decision with respect to the 
claim for service connection for nephrolithiasis, a respiratory 
disorder to include allergic rhinitis, bilateral eye 
disabilities, and a back disability, and remanded it for action 
consistent with the JMR.  The Joint Motion abandoned the appeal 
with respect to the issue of service connection for a digestive 
system disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND


1. Entitlement to service connection for nephrolithiasis, 
claimed as a genitourinary system disorder and 
hyperuricemia.

The Veteran contends that he was treated in-service for kidney 
stones and that genitourinary symptomatology has persisted to the 
present day.  See Notice of Disagreement, July 2003.  The Board 
notes that the Veteran's service treatment records are presumed 
to have been destroyed in the NPRC fire of 1973.  

The available post-service medical records show that the Veteran 
was admitted to the VA Hospital, San Juan, in 1956 for abdominal 
pain (the ultimate diagnosis was gastric indigestion); a 1986 VA 
medical report indicates that he underwent treatment for 
"right" pyelonephritis; a November 2002 letter from Dr. Coca (a 
private physician) indicated that the Veteran reported having 
abdominal and right flank pain in-service and that such pain 
continued after service; an April 2003 general VA examination 
report shows a reported 35 year history of renal lithiasis and a 
diagnosis of renal lithectomy due to nephrolithiasis; and a 
genitourinary VA examination report of the same date reflects a 
history of percutaneous nephrostomy (1986) and a diagnosis of 
bilateral stone formation, renal calculi, and right renal cyst.  

The April 2003 examinations did not provide opinions as to 
etiology.  In a June 2007 addendum, the VA examiner opined that 
there was "no evidence in the record that this Veteran developed 
nephrolithiasis and hyperuricemia during his military service or 
one year after."  No further rationale or reasoning was 
provided.  

The June 2007 VA opinion is not adequate to assess the Veteran's 
claimed genitourinary system disorder because it does not take 
into account his report of in-service treatment for kidney 
stones.  See also Joint Motion Remand, p. 3.  The examination 
also fails to take into account his statements regarding 
continued symptomatology.  The Veteran is competent to describe 
his personal experiences in service.  Buchanan v. Nicholson, 453 
F.3d 1331, 1337 (2006).  He is also competent to report a 
continuity of symptomatology. See Charles v. Principi, 16 Vet. 
App. 370 (2002).

Therefore, his account of genitourinary symptoms/treatment in-
service may not be disregarded simply because it is not 
documented in the service treatment records (which are, notably, 
unavailable for review).  The Veteran must be afforded an medical 
opinion which takes into account the foregoing lay and medical 
evidence.  

2. Entitlement to service connection for a respiratory 
disorder to include allergic rhinitis, also as secondary 
to service-connected tonsillectomy.  

The Veteran contends that he has a respiratory disorder, 
diagnosed as chronic rhinitis, that is either directly related to 
service, and/or caused by his service-connected tonsillectomy 
(residuals).  

A November 2002 letter from Dr. Coca indicates that the Veteran 
underwent a tonsillectomy in-service and that he had a constant 
sore throat.  The letter also indicates that he continued to have 
sore throats, nasal allergies, and difficulty swallowing after 
separation from service.  Based on the Veteran's reported medical 
history, Dr. Coca opined that his rhino-pharyngitis first 
manifested in-service, and that such condition should be service 
connected.  Dr. Coca provided no other reasoning or rationale for 
her opinion.  

The Veteran underwent a VA examination for his claimed 
respiratory condition in April 2003.  He was diagnosed with 
allergic rhinitis.  The examiner opined that this condition was 
not related to the in-service tonsillectomy.  No further 
reasoning or rationale was provided.  

While the April 2003 VA examiner addressed the theory of 
secondary service connection, he failed to consider whether the 
Veteran's rhinitis was directly related to service.  Again, the 
Veteran is competent to report that he suffered from chronic 
respiratory problems during and after service.  See Buchanan, 
supra.  

In light of the Veteran's competent lay statements, and further 
considering Dr. Coca's November 2002 letter, a new VA examination 
should be obtained to determine the etiology of chornic rhinitis.  
In addition to addressing direct service connection, this 
examination should take into account the Veteran's report of in-
service treatment for sore throat/respiratory problems.  

3. Entitlement to service connection for bilateral eye 
disabilities, claimed as glaucoma.  

The Veteran contends that his eye disabilities, diagnosed as 
ocular hypertension, refraction error, senile cataracts, and 
glaucoma, had their onset in-service and that service-connection 
is warranted on a direct basis.  He also contends that such 
disabilities are secondary to his non-service-connected 
genitourinary disabilities.  

A November 2002 letter from Dr. Coca indicates that the Veteran 
had "frequent pain in both eyes and used to see bright lights" 
during service.  The letter also indicates that he was diagnosed 
with glaucoma sometime after service, although no specific date 
of onset was noted.  Based on the Veteran's reported medical 
history, Dr. Coca opined that his glaucoma first manifested in-
service, and that such condition should be service connected.  
Dr. Coca provided no other reasoning or rationale for her 
opinion.  

The Veteran was afforded a VA examination in April 2003; however, 
no opinion as to etiology was provided.  He underwent a second VA 
examination in September 2005 at which time the examiner opined 
that the loss of vision was caused by his refractive error, and 
that the ocular hypertension was note caused by, or a result of 
his military service.  No opinion was provided as to cataracts or 
glaucoma, which were diagnosed upon VA examinations in 2003.  

In May 2007, the Veteran underwent another VA examination; the 
examiner stated that neither the ocular hypertension, refractive 
error, nor cataracts was due to military service or incurred 
within the one-year period after service.  

The May 2007 opinion is deemed to be inadequate for several 
reasons.  First, the examiner failed to provide any reasoning or 
rationale for his negative opinion.  He also neglected to take 
into account the Veteran's competent reports in-service 
symptomatology (i.e., bright lights and bilateral eye pain) and 
Dr. Coca's November 2002 statement linking glaucoma to service.  
See Buchanan, supra.  Finally, while the examiner addressed 
ocular hypertension, refractive error, and cataracts, he did not 
provide an opinion as to glaucoma.  Notably, an April 2007 VA 
treatment report confirms a diagnosis of open angle glaucoma. 

For all of these reasons, the Board finds that an addendum to the 
May 2007 examination should be obtained in order to determine the 
etiology of any diagnosed eye disability, to specifically include 
glaucoma.  As outlined below, the examiner is also asked to 
address whether the eye disabilities are related to, or 
aggravated by any genitourinary problems, such as kidney stones 
or nephrolithiasis. 

4. Entitlement to service connection for a back 
disability, to include as secondary to the Veteran's 
claimed genitourinary system disorder.

The Veteran contends that he has a back disability (to include 
radiculopathy) which first manifested in-service.  He also 
asserts that his back disability is secondary to his claimed 
genitourinary problems.  See Notice of Disagreement, July 2003.  

The Veteran was afforded a general VA examination in April 2003 
in connection with his claims for service connection.  The VA 
examiner noted degenerative joint disease of the vertebral spine, 
but failed to provide an opinion as to etiology.  The examiner 
also provided a diagnosis of renal lithectomy due to 
nephrolithiasis; however, he did not address whether the 
genitourinary disorder was related to the back disability, which 
is the Veteran's primary contention.  

The Veteran and his representative argue that the very purpose of 
the April 2003 examination was to obtain an opinion as to 
etiology.  See Joint Motion Remand, p. 4; see also Letter from 
Lieberman & Mark, PLLC., June 2010.  The Board agrees.  Indeed, 
when VA undertakes to give an examination, even if one was not 
required, it must ensure that the examination is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the fact 
that the April 2003 VA examination failed to provide an opinion, 
the Board deems it to be inadequate.  The Veteran should be 
provided with a new examination to determine the etiology of his 
back disability (to include on a secondary basis) as outlined in 
the remand directives below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Obtain copies of records of all VA 
treatment that the Veteran may has received 
at the San Juan VA Medical Center since April 
2007.  Associate all such available records 
with the claims folder.

2. Return the examinations to the physicians 
who conducted the September 2005 and May 2007 
eye and genitourinary examinations/addenda 
and ask for an addendum to each report.  If 
the examiners are no longer available, 
request opinions, with the option for 
examinations, from the appropriate 
specialists.  

3. Ask for an addendum to the May 2007 
genitourinary examination report.  The 
examiner should express an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran has a genitourinary system 
disability, to include nephrolithiasis, 
hyperuricemia, renal calculi, and kidney 
stones, that had its onset during service, is 
otherwise related to service, or was incurred 
in the one-year after service.  

The Veteran is competent to report his 
experiences and readily observable symptoms, 
such as in-service treatment for kidney 
stones and flank pain.  The examiner must 
take his statements into account when 
rendering his opinion.  

A complete rationale is requested for any 
opinion provided.  If an opinion cannot be 
rendered without resorting to speculation, 
the examiner must explain why it would be 
speculative to respond.

4. Ask for an addendum to the May 2007 
examination report.  The examiner is asked to 
express and opinion as to whether it is at 
least as likely as not (50 percent or greater 
probability) that the Veteran has an eye 
disability, to include open angle glaucoma, 
that had its onset during service, is 
otherwise related to service, or was incurred 
in the one-year after service.  

The examiner is also asked to opine whether 
it is at least as likely as not (50 percent 
or greater probability) that any diagnosed 
eye disability is caused or aggravated by the 
Veteran's genitourinary disabilities.  

The Veteran is competent to report his 
experiences and readily observable symptoms, 
such as in-service bilateral eye pain and 
visual disturbances.  The examiner must take 
his statements into account when rendering 
his opinion.  

A complete rationale is requested for any 
opinion provided.  If an opinion cannot be 
rendered without resorting to speculation, 
the examiner must explain why it would be 
speculative to respond.

5. Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
respiratory disability, diagnosed as 
chronic rhinitis.  The claims file must be 
made available to the examiner for review in 
connection with the examination. The examiner 
should conduct a thorough examination and 
provide a diagnosis for any pathology found.  
Based on the examination and review of the 
record, the examiner must answer the 
following questions:

a. Is it at least as likely as not that the 
current respiratory disorder had its onset in 
service or is causally related to any 
incident of service, including the in-service 
and post-service symptoms the Veteran 
describes (i.e., sore throat, nasal 
allergies, difficulty swallowing)?

b. Is it at least as likely as not that any 
diagnosed respiratory disorder is caused or 
aggravated by the Veteran's service-connected 
residuals of tonsillectomy? 

A complete rationale is requested for any 
opinion provided.  If an opinion cannot be 
rendered without resorting to speculation, 
the examiner must explain why it would be 
speculative to respond.

6. Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
back disability, diagnosed as 
"degenerative joint disease of vertebral 
spine."  The claims file must be made 
available to the examiner for review in 
connection with the examination. The examiner 
should conduct a thorough examination of the 
Veteran's spine and provide a diagnosis for 
any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following questions:

a. Is it at least as likely as not that the 
current back disorder had its onset in 
service or is causally related to any 
incident of service? 

b. Is it at least as likely as not that any 
diagnosed back disability is caused or 
aggravated by the Veteran's (currently 
nonservice connected ) genitourinary 
disability?

A complete rationale is requested for any 
opinion provided.  If an opinion cannot be 
rendered without resorting to speculation, 
the examiner must explain why it would be 
speculative to respond.

7. The AMC/RO should then review the record 
and ensure that all the above actions are 
completed.  When the AMC/RO is satisfied that 
the record is complete and the examinations 
are adequate for rating purposes, the claims 
should be readjudicated by the AMC/RO.  If 
any benefit sought on appeal remains denied 
the AMC/RO must furnish the Veteran and his 
representative with a supplemental statement 
of the case and allow the appropriate time 
for response.  Thereafter, the claims should 
be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





